Case 1:14-cv-03014-LDH-RML Document 89 Filed 01/24/19 Page 1 of 4 PageID #: 792
                                                                           eeplaw.com
                                                                           80 Pine Street, 38th Floor
                                                                           New York, New York 10005
                                                                           T. 212.532.1116 F. 212.532.1176

                                                                           New Jersey Office
                                                                           576 Main Street, Suite C
                                                                           Chatham, New Jersey 07928

                                                                           JOHN ELEFTERAKIS*
                                                                           NICHOLAS ELEFTERAKIS
                                                                           RAYMOND PANEK

                                                                           OLIVER R. TOBIAS
                                                                           JEFFREY B. BROMFELD
                                           January 24, 2019                JORDAN JODRÉ*
                                                                           FAIZAN GHAZNAVI
                                                                           GABRIEL P. HARVIS
                                                                           BAREE N. FETT

                                                                           KRISTEN PERRY – CONIGLIARO
                                                                           NICOLE BRENECKI
 BY ECF                                                                    AIKA DANAYEVA
                                                                           ARIANA ELEFTERAKIS
 Honorable LaShann DeArcy Hall                                             MICHAEL INDELICATO
 United States District Judge                                              STEPHEN KAHN
                                                                           EVAN M. LA PENNA
 Eastern District of New York                                              DOMINICK MINGIONE
                                                                           JOSEPH PERRY
 225 Cadman Plaza East                                                     MARIE LOUISE PRIOLO *
                                                                           KEYONTE SUTHERLAND
 Brooklyn, New York 11211
                                                                           *Also Admitted In New Jersey

        Re:    Cortes v. City of New York, et al., 14 CV 3014 (LDH) (RML)
 Your Honor:

        I represent plaintiff in the above-referenced civil rights action. I write pursuant
 to the Court’s instructions at the Final Pre-Trial Conference yesterday and the minute
 entry of earlier today to respectfully provide supplemental briefing on the open issues.

        Initially, plaintiff respectfully offers his gratitude to the Court for granting the
 parties’ request to adjourn the trial.

 Plaintiff’s Proposed Adverse Inference Language

        After conferring, the parties were unable to agree as to stipulated language
 regarding the spoliated documents. If it should please the Court, plaintiff respectfully
 proposes the following language:

               Two documents relevant to this case were lost, the prisoner
               pedigree form and central booking medical screening form.
               I instruct you that you may conclude that the prisoner
               pedigree form would have reflected that, at the time of his
               arrest, Mr. Cortes stated he had no injuries and that no
               injuries were observed by the arresting officer. I further
               instruct you that you may conclude that the central booking
Case 1:14-cv-03014-LDH-RML Document 89 Filed 01/24/19 Page 2 of 4 PageID #: 793

 Hon. LaShann DeArcy Hall
 Jan. 24, 2019

              medical screening form would have reflected that, at the time
              he arrived at central booking, Mr. Cortes reported that his
              shoulder was injured by a police officer in the precinct while
              he was being taken to the bathroom.

 The Sprint Report is Irrelevant, Confusing, Prejudicial Hearsay

         As the Court may recall, the audio from the 911 calls is unavailable, and
 defendant seeks to offer the “Sprint Report” of those calls, bearing Bates Stamp numbers
 Def112-115. The Sprint Report is annexed as an exhibit to defendant’s letter filed
 earlier this evening. The document is coded and there is no witness designated on the
 Joint Pre-Trial Order to interpret it for the jury. The document would appear to contain
 the following statements:

       Statement #1:        UNK COND ANON MC ASKING FOR POLICE TO
                            LOC DIFFICULT TO HEAR LOUD MUSIC PLAYING
                            IN BACKGROUND NFI LINE DISCONNECTS

       Statement #2:        ANOTHER CALL MC IS HYSTRICAL --- UNABLE TO
                            UNDER STAND MC---STS LOC ROOSEVELT AVE

       Statement #3:        NO WPNS N INJS..PERP MH WRNG WHT
                            SHIRT..IRATE..THROWING   ITEMS   AROUND
                            LOCATION..HIT     BARTENDER    IN   THE
                            FACE…WANTS ML REMOVED FROM LOC..SMC
                            PETER…

        There is no question that these statements, offered for the truth, constitute
 hearsay and that the declarant, whoever it was, will not testify. Under these
 circumstances, the defendant bears a heavy burden to establish the identity of the
 declarant and that the statements are based on first-hand knowledge as required. See
 United States v. Chen Kuo, 10 CR 671 S-1 (KAM), 2011 WL 145471, *5 (E.D.N.Y.
 Jan. 18, 2011) (“Where a witness is unavailable, courts are reluctant to rely [on] only
 the declaration itself as proof of knowledge.); id. (citing United States v. Padilla, S1 94
 CR 313 (CSH), 1995 WL 261513, *5 (S.D.N.Y. May 3, 1995) for the proposition that
 “when [the] declarant is unidentifiable and unavailable, the burden to establish proof
 of knowledge is great”). Here, there is no indication in the statements themselves that
 they were based on first-hand knowledge (e.g. “I saw”) or that they were not, for
 example, hearsay statements relayed from yet another unkown declarant.

                                           Page 2
Case 1:14-cv-03014-LDH-RML Document 89 Filed 01/24/19 Page 3 of 4 PageID #: 794

 Hon. LaShann DeArcy Hall
 Jan. 24, 2019

        Indeed, the reliability of the statements and any notion that they refer to Mr.
 Cortes (as defendant appears to suggest) is dramatically undercut by the undisputed fact
 that Mr. Cortes was, according to police paperwork, wearing a blue – and not white –
 shirt:




                              Excerpt of Arrest Report

        Hearsay concerns aside, this document is irrelevant and confusing, inviting a trial
 within a trial about its meaning and frustrating the Court’s ruling that information
 regarding the arrest be limited to the agreed-upon language, i.e. that the arrest was
 lawful and the charges dismissed. The admission of these statements would also
 contravene the spirit of the Court’s ruling excluding similar hearsay from the arrest
 report, a ruling to which defendant consented. On balance, the prejudicial document
 lacks sufficient indicia of reliability and defendant cannot sustain his heavy burden to
 establish any hearsay exception.

       Lastly, plaintiff takes issue with defendant’s conclusory, and inaccurate,
 statement in his supplemental briefing on this issue that the calls in the Sprint Report
 were somehow “determined to be connected to the incident involving plaintiff at
 Friend’s Tavern.” Def. Ltr. at p. 2. In point of fact, as set forth above, there is substantial
 controversy regarding who made these statements and to what and whom they pertain.

 Plaintiff’s Treating Physicians Should be Permitted to Testify as to Causation

        “Courts in this Circuit...have regularly held that treating physicians
 may testify as to opinions formed during their treatment, including causation, severity,
 disability, permanency and future impairments, without the obligation to submit an
 expert report.” Williams v. Regus Mgmt. Grp., LLC, 10 CV 8987 (JMF), 2012 WL


                                                 Page 3
Case 1:14-cv-03014-LDH-RML Document 89 Filed 01/24/19 Page 4 of 4 PageID #: 795

 Hon. LaShann DeArcy Hall
 Jan. 24, 2019

 1711378, *3 (S.D.N.Y. May 11, 2012); accord Salas v. United States, 165 F.R.D. 31,
 33 (W.D.N.Y. 1995) (“[A] treating physician considers not just the plaintiff’s diagnosis
 and prognosis, but also the cause of the plaintiff’s injuries.... Accordingly, questioning
 these physicians as to whether the injuries...can be causally related to the accident would
 appear to be within the scope of the patient's care and treatment.”).

        Here, plaintiff seeks to call the physician currently treating his shoulder injuries,
 Dr. Capiola, and the surgeon, Dr. Quach, who performed the first surgery on plaintiff’s
 shoulder. Both doctors appear as plaintiff’s witnesses on the Joint Pre-Trial Order and
 defendant has ample notice in advance of the October 2019 trial date that they will be
 offered on the issue of causation. 1 Moreover, the underlying records have been
 exchanged. The treatment records indicate that plaintiff had no prior shoulder injuries,
 presented complaints of injury by police officers and that the treatment rendered was
 consistent with the reported mechanism of injury. No other causes or contributing
 factors are noted or suspected. Plaintiff will provide any such further information as is
 necessary to resolve defendant’s purported concerns to the extent permitted by the
 recent order adjourning the trial. Accordingly, these two treating physicians should be
 permitted to testify as to causation. See Romanelli v. Long Island R. Co., 898 F. Supp.
 2d 626, 631 (S.D.N.Y. 2012) (admitting causation testimony by treating physicians).

 The Issue of the Admissibility of the Stein Report is Moot at This Juncture

       If it should please the Court, the parties understand the Court’s order of earlier
 today to mean that the admissibility of the existing Stein report is moot given the
 adjournment, and that any issues surrounding the admissibility of expert reports will be
 addressed following the parties’ exchange of new expert reports.

        Thank you for your attention to this matter.

                                               Respectfully submitted,


                                               Gabriel P. Harvis
 cc:    All Counsel



 1
  Plaintiff also previously designated Dr. Capiola as a testifying expert pursuant to Fed. R. Civ. P.
 26(a)(2)(C) on October 15, 2018.

                                               Page 4
